IN THE SUPREME COURT OF IOWA

                              No. 10–1889

                           Filed May 25, 2012


TROY MCCORMICK and
LYNN MCCORMICK,

      Appellants,

vs.

NIKKEL & ASSOCIATES, INC. d/b/a
NAI ELECTRICAL CONTRACTORS,
a Corporation,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Cherokee County, Nancy L.

Whittenburg, Judge.



      A subcontractor seeks further review of a court of appeals decision

reversing the summary judgment in its favor in a negligence case.

COURT       OF   APPEALS   DECISION    VACATED;     DISTRICT     COURT

JUDGMENT AFFIRMED.



      Steven D. Hamilton of Hamilton Law Firm, P.C., Storm Lake, for

appellants.



      Ned A. Stockdale of Fitzgibbons Law Firm, L.L.C., Estherville, for

appellee.
                                           2

MANSFIELD, Justice.

       This case presents the question whether a subcontractor that

properly performs electrical work on a jobsite, then locks up the work

and transfers control to the property owner, owes a duty of care to an

employee of the owner electrocuted six days later when the owner fails to

deenergize the work site in contravention of various warnings and

regulations.      We conclude that no such duty is owed under the

circumstances. Accordingly, we affirm the summary judgment granted

by the district court and vacate the decision of the court of appeals

reversing that grant of summary judgment.

       I. Facts and Procedural Background.

       Little Sioux Corn Processors operates an ethanol plant located near

Marcus, Iowa.1 In 2006, Little Sioux was expanding the capacity of that

plant. Part of that expansion involved electrical upgrades and changes.

Little Sioux hired Fagen Engineering, Inc. to design the new electrical

loop and to specify the electrical equipment to be included in the loop.

Little Sioux purchased the electrical equipment needed for the electrical

loop from Graybar Electric. Among the items purchased from Graybar

were several switchgears. A switchgear is a large metal cabinet mounted
on a pad that receives and transmits high-voltage electricity and,

through mechanically operated switches, controls the overall flow of

electricity within the distribution system.

       Little Sioux hired a contractor, Schoon Construction Company, to

work on the electrical loop by boring in and pulling the electrical cables

that connected the components of the new electrical loop and placing

and installing the switchgears on their mounting basements. Schoon in

       1Because    this case was resolved on a motion for summary judgment, we set
forth the facts in the light most favorable to the nonmoving party, i.e., the plaintiff.
                                    3

turn hired the defendant, Nikkel & Associates, Inc., to do “terminations,”

which involved hooking up electrical cables to terminals in the

switchgears. This work was performed by early October 2006, and the

lines were energized through the switchgears.

      Little Sioux also purchased fault indicators from Graybar. These

optional devices were to be mounted inside the switchgear cabinet.       A

fault indicator signals when there is an interruption or fault in the

electrical circuit.

      The original plan was for Nikkel to install the fault indicators

inside the cabinets. However, it turned out the holes on the mounting

brackets were too small. On November 7, 2006, Ken (Buford) Peterson,

of Nikkel, spoke with Russell Konwinski, Little Sioux’s maintenance

manager, and offered to drill out the holes in the brackets.      To save

money, Konwinski declined the offer and said he would have his

personnel modify the mounting brackets and install them in the

switchgear cabinets.

      Peterson left the work site pending the completion of that task.

When Peterson left, the switchgear cabinets were closed and secured

with penta-head bolts that could only be removed through the use of a

special penta-head socket wrench, which Little Sioux had ordered along

with the electrical equipment. In addition, the switchgear cabinets bore

signs warning of the hazard of high voltage.

      Six days later, on November 13, 2006, Little Sioux’s Konwinski

asked fellow employee Mike Jacobson, an electrician, to remove, drill out,

and install the fault indicator brackets. Jacobson said he needed help

because of other things going on, so Konwinski assigned Jeff Sangwin

and Troy McCormick, the plaintiff, to assist Jacobson.         Konwinski

believed the switchgears were not energized and so informed the group.
                                      4

        Little Sioux’s general manager, Steve Roe, knew that Switchgear

#4, where the accident occurred, was energized on November 13. In fact,

it had to be energized in order for the plant to be running because it was

on the line between the main panel and the plant.

        Peterson reenergized the electrical circuit from the main panel to

Switchgear #4 before he left the site on November 6. Peterson claims he

energized the line in the presence of Konwinski and Jacobson. However,

in an affidavit, Konwinski denied he was present. Konwinski also stated

in his affidavit, “I had asked Buford Peterson to tell when the power

would be turned on but I was not told by him before November 13, 2006,

that it was on.”

        It is undisputed that both Little Sioux’s and OSHA’s safety

regulations required employees to deenergize and lock out or tag

electrical equipment before beginning work.      These rules required the

employee to assume all electrical equipment was energized until proven

otherwise.    The lockout/tag procedures were not followed by the Little

Sioux employees the day McCormick was injured.

        After being assigned to remove, drill out, and install the brackets,

Jacobson used the penta-head socket wrench to open two of the

switchgear cabinets so the brackets could be removed and the holes

redrilled. However, when Jacobson was called away to help with another

project at the plant, he left McCormick and Sangwin to complete the

work.    Neither McCormick nor Sangwin had prior electrical training.

McCormick used the wrench to open the cabinet door to Switchgear #4.

After removing the bracket and redrilling the holes, McCormick received

a severe electrical shock when he tried to reinstall the bracket in the

cabinet. He survived but sustained substantial injuries.
                                    5

      McCormick and his spouse sued Nikkel, alleging it had control of

the switchgear box and failed to warn him the switchgear was energized.

Nikkel moved for summary judgment on the grounds that it owed no

duty to McCormick because it did not have control of the switchgear box

when McCormick was injured. Nikkel argued the relevant duties rested

with Little Sioux, which owned and controlled the switchgear box and

controlled the work being performed by McCormick at the time of the

accident.

      The district court granted Nikkel’s motion for summary judgment.

It agreed with Nikkel that it owed no duty to McCormick because Nikkel

did not have control of the switchgear box when McCormick performed

work on it and was injured. The court found, rather, that Little Sioux

had retained control over the electrical work that caused McCormick’s

injury.   As the court put it, “[T]he controlling issue is control of the

premises.”   The court also concluded that whether Petersen warned

anyone the switchgear was energized was not a material fact because

“Little Sioux had a duty to provide a safe workplace to Troy McCormick,

which includes testing electrical equipment to see if it is energized, in

accordance with OSHA and Little Sioux policy.”

      McCormick appealed, and the court of appeals reversed the district

court’s grant of summary judgment.       It reasoned that Nikkel was in

control “when the alleged negligent act occurred,” i.e., when Peterson

energized the line prior to McCormick’s injury.

      Nikkel sought, and we granted, further review.

      II. Standard of Review.

      We review a trial court’s grant of summary judgment for
      correction of errors at law.      On motion for summary
      judgment, the court must: (1) view the facts in the light most
      favorable to the nonmoving party, and (2) consider on behalf
                                     6
      of the nonmoving party every legitimate inference reasonably
      deduced from the record. Summary judgment is appropriate
      if “there is no genuine issue as to any material fact and . . .
      the moving party is entitled to judgment as a matter of law.”
      The existence of a legal duty is a question of law for the court
      to decide.

Van Fossen v. MidAmerican Energy Co., 777 N.W.2d 689, 692–93 (2009)

(citations omitted).

      III. Analysis.

      A. Duty and the Control Principle.         An actionable negligence

claim requires “the existence of a duty to conform to a standard of

conduct to protect others, a failure to conform to that standard,

proximate cause, and damages.”       Thompson v. Kaczinski, 774 N.W.2d
829, 834 (Iowa 2009) (citation and internal quotation marks omitted).

“Whether a duty arises out of a given relationship is a matter of law for

the court’s determination.” Id.

      Historically, the duty determination focused on three factors: the

relationship between the parties, the foreseeability of harm, and public

policy. Id. at 834. In Thompson, we said that foreseeability should not

enter into the duty calculus but should be considered only in

determining whether the defendant was negligent. Id. at 835. But we

did not erase the remaining law of duty; rather, we reaffirmed it. Id. at

834–36. In short, a lack of duty may be found if either the relationship

between the parties or public considerations warrants such a conclusion.
      In Van Fossen, we made clear again that our previous law of duty

was otherwise still alive and well.      Thus, we held that employers of

independent contractors do not owe a general duty of due care under

Restatement (Third) of Torts section 7, but owe only a limited duty as

described in Restatement (Second) of Torts section 413. Id. at 696–97.

We reiterated that “[u]nder the retained control standard, one who
                                    7

employs an independent contractor is not liable unless he retains control

of the contractor’s day-to-day operations.” Id. at 697. Van Fossen thus

illustrated one example where the relationship between the parties

resulted in no general duty of reasonable care. As we explained,

              The limited nature of the duty owed by employers of
      independent contractors takes into account the realities of
      the relationship between employers and their contractors.
      One of these realities is that employers often have limited, if
      any, control over the work performed by their contractors.
      Employers typically hire contractors to perform services
      beyond the employers’ knowledge, expertise, and ability. The
      contractors’ knowledge and expertise places them in the best
      position to understand the nature of the work, the risks to
      which workers will be exposed in the course of performing
      the work, and the precautions best calculated to manage
      those risks. These realities dictate that the persons in the
      best position to take precautions to manage the risks are the
      contractors. The policy of the law therefore justifies the rule
      placing the primary responsibility on the contractor for
      assuring proper precautions will be taken to manage risks
      arising in the course of the performance of the work. The
      same realities justify the well-established rules limiting the
      liability of employers of independent contractors to the
      circumstances specified in Restatement (Second) sections
      413, 416, and 427. If liability were not limited in this
      fashion, inefficiencies would result as employers would be
      required to develop the knowledge and expertise in their
      contractors’ fields so as to be prepared to understand even
      the ordinary risks involved in the work and assure that the
      precautions necessary to manage those risks are taken.

Id. at 698.

      This law is of long standing in Iowa. For example, in Robinson v.

Poured Walls of Iowa, Inc., 553 N.W.2d 873, 874 (1996), a worker was

injured while excavating a clogged sewer pipe that had been installed by

the defendant.   The defendant had hired the plaintiff’s firm to do the

repair work when the sewer line malfunctioned.       Id.   We affirmed the

grant of the defendant’s motion for summary judgment based on absence

of duty, reasoning that the plaintiff’s employer, not the defendant

contractor, had control over the work. Id. at 875–76; see also Hoffnagle
                                     8

v. McDonald’s Corp., 522 N.W.2d 808, 813 (1994) (holding that “[w]hether

a franchisor owes a duty of care to its franchisee’s employee . . . turns on

the extent of the franchisor’s retained control over the property and the

daily operation of the restaurant”); Downs v. A & H Constr., Ltd., 481
N.W.2d 520, 523–25 (Iowa 1992) (finding that a contractor owed no duty

to the employee of a subcontractor who was injured by allegedly unsafe

scaffolding because although the employer provided some of the

materials for the scaffolding, the subcontractor controlled how the

scaffolding was erected).

      In Van Essen v. McCormick Enterprises Co., we held a landlord that

had installed a grain bin, but no longer controlled it, owed no duty to an

employee of the lessee who was subsequently injured due to the allegedly

hazardous condition of the bin.      599 N.W.2d 716, 720 (Iowa 1999).

Although that case specifically involved the duties of an owner/lessor, we

emphasized using italics, “ ‘The general rule and exceptions . . . reveal a

common principle: liability is premised upon control.’ ”     Id. at 720 n.3

(quoting Allison by Fox v. Page, 545 N.W.2d 281, 283 (Iowa 1996)

(emphasis added)).    We noted “ ‘the general rule that one who has

transferred ownership and control is no longer held liable.’ ” Id. at 721

(quoting Stalter by Stalter v. Iowa Res., Inc., 468 N.W.2d 796, 798 (Iowa

1991)).

      This case is essentially the flip side of the control principle we have

recognized in the foregoing cases.       When Nikkel left the work site

approximately a week before the accident, the switchgear was locked up

and in a safe condition. Little Sioux, not Nikkel, had exclusive access to

and control over this equipment. Just as the contractor is typically in a

better position to manage risks when it is in control, the employer is

typically in a better position to manage risks when the contractor left the
                                         9

site a week ago and the employer is now in control.                We believe the

reasoning in Van Fossen leads inexorably to the district court’s finding of

no duty in this case.2 If one who has transferred ownership and control

is no longer held liable, as in Van Essen, it follows logically that one who

transferred control and never had ownership also should not be liable.

       Application of the control principle makes sense here from a public

policy perspective. Consider the implications of a contrary rule that a

party has created a nondelegable risk of harm if the electricity is on when

it leaves the premises.      No matter that the accident occurred a week

later, or that the facility could not operate without electricity, or that the

owner was fully aware of the relevant risks, or that the equipment had

been locked up.       To avoid potential liability, various parties (owners,

landlords, repairpersons, etc.) would need to turn off utilities that involve

any risk of hazard (e.g., gas, electricity) whenever they leave a property.

These unnecessary shutoffs would result in burdens and inconveniences

to businesses and the general public.

       Courts in other states have repeatedly found that in the absence of

actual control, a property owner owes no duty to a contractor or a

contractor’s employee who suffers injury from being electrocuted on the

property owner’s premises.        Merritt v. Bethlehem Steel Corp., 875 F.2d
603, 605–07 (7th Cir. 1989) (rejecting the claim of a contractor’s

employee that the premises owner had a duty to deenergize the lines

where the contractor worked); Wells v. Gen. Elec. Co., 807 F. Supp. 1202,

1211 (D. Md. 1992) (finding an employer owed no duty to a contractor’s


       2The  fact that a nonemployee spouse was the plaintiff in Van Fossen added
another degree of remoteness to the claim. 777 N.W.2d at 692. But as the above
quotations demonstrate, our reaffirmation of the “retained control standard” and our
discussion of the duties of employers of independent contractors were stated in broad
terms. The reasoning in Van Fossen applies here.
                                    10

employee in the absence of “latent or concealed dangers” or “actual

physical control over the work area”); Jackson v. Petit Jean Elec. Co-op.,

606 S.W.2d 66, 68 (Ark. 1980) (finding a utility had no duty to deenergize

its lines or warn an electrical contractor of “obvious hazards which are

an integral part of the work the contractor was hired to perform”); Durbin

v. Culberson Cnty., 132 S.W.3d 650, 660–61 (Tex. Ct. App. 2004) (finding

that the defendant owed no duty to a contractor who was electrocuted

while changing out light bulbs on an energized pole, despite the

contractor’s argument that the defendant should have provided locked

down switches); cf. Groover v. Camp Dresser & McKee Inc., 420 F. App’x

358, 362 (5th Cir. 2011) (holding that a general contractor owed no duty

to an employee of a subcontractor to warn of dangers of electrocution);

Edick v. Paul de Lima Co., Inc., 775 N.Y.S.2d 385, 386 (App. Div. 2004)

(holding a company that serviced a coffee maker owed no duty to an

employee who received an electric shock while attempting to clean the

coffee maker).

      As we noted above, this case is basically the other side of the same

coin. The undisputed facts are that Nikkel was hired as a subcontractor

to do some work on the switchgears. When the project got to a certain

point, Little Sioux decided it would perform the next phase of the work

itself instead of paying Nikkel to do it. So, Nikkel closed and secured the

cabinets with penta-head bolts that could only be opened by a penta-

head wrench in the possession of Little Sioux.       In functional terms,

Nikkel contracted the job back to Little Sioux, left the premises, and

transferred control to Little Sioux. Like the district court, we do not see

a material difference between “the employee of an independent contractor

suing the owner, rather than an employee of the owner suing the

independent contractor as in this case.”     The duty principles are the
                                           11

same whether the employer turns the job over to the contractor who has

actual control or the contractor turns the job back over to the employer

who has actual control. 3

       The control rule persists under the Restatement (Third) of Torts, as

we recognized in Van Fossen. Section 7(a) states, “An actor ordinarily

has a duty to exercise reasonable care when the actor’s conduct creates a

risk of physical harm.” Restatement (Third) of Torts § 7(a), at 77 (2010).

But this is also subject to “an articulated countervailing principle or

policy,” such as the control rule. Id. § 7(b); see also id. § 7 cmt. a, at 78

(stating that “[t]he principle or policy that is the basis for modifying or

eliminating the ordinary duty of care contained in § 7(a) may be reflected

in longstanding precedent”). 4 The reason is simple: The party in control

of the work site is best positioned to take precautions to identify risks

and take measures to improve safety.

       This is entirely consistent with Iowa’s common law. Simply put,

the cases involving parties that turn over control of premises to another

party are “a category of cases” where “an articulated countervailing

principle or policy” applies. See Thompson, 774 N.W.2d at 835. 5




       3Again, why should it make a difference whether the landowner turns over an
energized line to a contractor or a contractor turns over an energized line to a
landowner? See Merritt, 875 F.2d at 605–07; Wells, 807 F. Supp. at 1211; Jackson, 606
S.W.2d at 68; Durbin, 132 S.W.3d at 660–61. The control principle is the same.
       4To put it another way, Nikkel did not create a “risk of physical harm” giving rise
to a general duty under section 7(a) simply by energizing the line that it left locked
securely to prevent unauthorized access. The risk arose only when Little Sioux used
the penta-head wrench to gain access to the switchgear and allowed an untrained
worker (McCormick) to work on it without first turning the power off.
       5Of course, review of specific facts may be necessary to determine that there has

been a complete transfer of control and that the claim does not involve defective work
performed by the contractor. Nonetheless, we are still dealing with a “category of
cases.” Thompson, 774 N.W.2d at 835.
                                     12

      The court of appeals relied on Thompson v. Burke Engineering

Sales Co., 252 Iowa 146, 106 N.W.2d 351 (1960), in finding that Nikkel

owed a duty in this case. However, in Burke Engineering, the defendant

installed a defective metal ceiling that later collapsed. 252 Iowa at 148,

106 N.W.2d at 352–53.       The problem there was a defective product

supplied by the defendant, where the defect was latent.              Id.   If

McCormick had been injured because Nikkel performed defective work

inside the switchgear cabinets, that might be a Burke Engineering-type

case. But the problem here was not defective work, it was an inherent

hazard associated with an instrumentality no longer under the

defendant’s control.

      The same observation applies to Kragel v. Wal-Mart Stores, Inc.,

537 N.W.2d 699 (Iowa 1995). This too was a “bad work” case. A snow

removal contractor did a poor job of removing wet snow from a parking

lot, leaving a layer of packed snow and ice behind. Kragel, 537 N.W.2d

at 701–02.    The plaintiff fell and sustained a fractured hip and a

fractured elbow. Id. at 701. We held “[a] failed attempt to remove snow

and ice can create an artificial condition subjecting the one who created

the condition to liability.” Id. at 707. We emphasized “the evidence was

that [the contractor] affirmatively altered the slushy snow.” Id. In any

event, Kragel did not involve a transfer of control. See generally id.

      A key distinction between Burke Engineering and Kragel, on the

one hand, and this case, on the other, is that there was nothing wrong

with the contractor’s (Nikkel’s) work. The only duty allegedly breached

by Nikkel was a duty to warn. The duty to warn is especially susceptible

to the control principle.   When a party performs defective work, the

negligence occurs at the time of performance, and the party that

performed the work normally is in the best position to have prevented the
                                    13

accident; when the allegation is a failure to warn, though, that failure

(like any “failure”) occurs over a period of time, and other parties may be

in a better position to warn for multiple reasons. Therefore, we recognize

various “no duty” rules in the warning area based on principles

analogous to the lack of control. See, e.g., Restatement (Third) of Torts:

Prods. Liab. § 5, at 130 (1998) (limiting the liability of raw material or

component suppliers and requiring proof that the raw material or

component was defective in itself); id. § 6(d) & cmt. e, at 145, 148 (1998)

(learned intermediary rule). For the foregoing reasons, we conclude that

the control principle means Nikkel, the subcontractor, owed no general

duty to McCormick, the employee of the property owner that had

reassumed control of the equipment and the site.

      Another way of looking at this case is to say that Nikkel did not

create a “risk of physical harm” giving rise to a general duty under

section 7(a) of the Third Restatement. See Porter v. Iowa Power & Light

Co., 217 N.W.2d 221, 232 (Iowa 1974). There was nothing wrong with

Nikkel’s work; any danger was the result of the inherent risks of active

power lines.   See id. at 233 (“We believe the presence near streets of

electric transmission and distribution lines is a matter of common

knowledge and a paving contractor can reasonably be expected to take

precautions against contacting them.”).     When Nikkel reenergized the

line, it also locked up the switchgear. The danger arose only when Little

Sioux used the penta-head wrench to gain access to the switchgear and

allowed an untrained worker (McCormick) to work on it without first

turning the power off.

      B. “Assumed Duty.”       Next, we turn to the question whether

Konwinski’s affidavit changes the case. We believe it does not. Iowa and

other jurisdictions recognize the concept of an “assumed duty.”        See
                                    14

Wright v. Brooke Grp. Ltd., 652 N.W.2d 159, 177–78 (Iowa 2002); see also

Restatement (Second) of Torts § 323, at 135 (1965). That is, a duty can

be imposed on a defendant who “undertakes” to render a service to

another.   See Wright, 652 N.W.2d at 177–78 (holding that tobacco

companies’ statements that they would report on the results of their

research into the health effects of cigarettes were not an undertaking to

warn customers of those effects).    But Nikkel did not undertake to do

anything here. At most, according to Konwinski’s affidavit, it failed to do

what someone else asked it to do.        See Wells, 807 F. Supp. at 1209

(finding that General Electric had assumed no duty to disconnect the

electricity to panel boxes given the lack of competent evidence that a GE

employee had made affirmative comments that the boxes were dead).

      C. Duty Under Restatement (Second) of Torts Section 384.

Alternatively, McCormick relies in part on section 384 of the Restatement

(Second) of Torts.

      One who on behalf of the possessor of land erects a
      structure or creates any other condition on the land is
      subject to the same liability, and enjoys the same freedom
      from liability, as though he were the possessor of the land,
      for physical harm caused to others upon and outside of the
      land by the dangerous character of the structure or other
      condition while the work is in his charge.

Restatement (Second) of Torts § 384, at 289.

      Nikkel contends it bears no liability under section 384 because

section 384 only imposes liability on the subcontractor for dangerous

conditions “while the work is in his charge.” We agree. Section 384 is

not an exception to the control principle; it is an application of it. That

section only extends the special duty of the contractor “while the work is

in his charge.” Id. Two of the comments are particularly apt here:

      [T]he work entrusted to the servant or contractor may be
      such that it necessarily creates a condition which is
                                    15
      dangerous unless further steps are taken. In such a case
      the servant or contractor may be liable if he leaves the job in
      this dangerous condition, unless he has reason to expect
      that the necessary steps will be taken. The fact that his
      employer has retained charge of taking such steps or has
      entrusted them to another contractor is usually sufficient to
      warrant the servant or another contractor in assuming that
      they will be taken.

Id. § 384 cmt. e, at 290.

      The rule stated in this Section applies to determine the
      liability of one who is entrusted by the possessor of land with
      the erection of a structure or the creation of any other
      physical condition on the land, for only such bodily harm as
      is caused while he remains in charge and control of the
      erection or creation of the structure or condition. It does not
      apply to determine his liability for harm caused after his
      charge and control of the work and his privilege to be upon
      the land for the purpose of accomplishing it is terminated in
      any manner. His charge and control is usually terminated
      by the possessor’s acceptance of the completed work, but it
      may be terminated in a variety of other ways. For example,
      the possessor may, in pursuance or in violation of his
      contract, take the work out of the hands of the independent
      contractor before it is completed or may order a servant to
      stop the work entrusted to him. Again, the possessor
      himself may be ejected from the land by one who has a
      paramount title thereto, or an injunction may prevent the
      continuance of the work.

Id. § 384 cmt. g, at 291–92.

      Little Sioux had retained for itself the work required to prepare the

brackets to receive the fault indicators, thus eliminating any special duty

that might have been owed by Nikkel when it exercised control of the

switchgears. Id. § 384 cmt. e, at 290. Even if the energized switchgears

were deemed a dangerous condition, Nikkel owed no special duty under

section 384 because it had “reason to expect” Little Sioux employees

would follow mandatory company and OSHA regulations before accessing

the locked cabinet.   Id.   And under comment g, Nikkel would owe no

special duty to protect against harm caused after its “charge and control

of the work and [its] privilege to be upon the land . . . is terminated in
                                      16

any manner.” Id. § 384 cmt. g, at 291. Little Sioux instructed Nikkel not

to perform the work on the brackets, and Nikkel was unable to complete

its work until the brackets were revised by Little Sioux.     Accordingly,

Nikkel’s control of the switchgears terminated until Little Sioux

completed its work on the brackets. On this record, we conclude as a

matter of law the work of repositioning the brackets was not in Nikkel’s

charge, and Nikkel therefore owed no special legal duty to McCormick

under section 384 at the time of his injury.

      IV. Conclusion.

      For the reasons stated, we affirm the judgment of the district court

holding that Nikkel owed no duty to McCormick in this case.

      COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.

      Cady, C.J., and Waterman and Zager, JJ., join this opinion.

Hecht, J., files an opinion concurring in part and dissenting in part in

which Wiggins and Appel, JJ., join.
                                     17
                             #10–1889, McCormick v. Nikkel & Assocs., Inc.
HECHT, Justice (concurring in part and dissenting in part).

      While I agree with the majority’s conclusion that Nikkel does not

owe a special duty under the Restatement (Second) of Torts section 384,

the majority’s analysis of the general duty question demonstrates a

fundamental misunderstanding of the distinction between duty and

scope of liability and results in a conflation of the two issues.

      The confusion is highlighted in the opening paragraph when the

majority couches the issue as “whether a subcontractor that properly
performs electrical work on a jobsite, then locks up the work and

transfers control to the property owner, owes a duty of care to an

employee of the owner electrocuted six days later when the owner fails to

deenergize the work site in contravention of various warnings and

regulations.” “When liability depends on factors specific to an individual

case, the appropriate analytical rubric is scope of liability.” Restatement

(Third) of Torts: Liab. for Physical and Emotional Harm § 7 cmt. a, at 78

(2010) [hereinafter Restatement (Third)].      In this case, the majority’s

rationale is substantially based on specific facts: that Nikkel had been

absent from the work site for approximately a week before McCormick’s
injury; that Nikkel had locked the switchgear cabinet before leaving; that

a hazard decal was visible on the switchgear cabinet; that Little Sioux

was in control of the property at the time of the injury; and that

McCormick failed to follow safety procedures confirming that the

switchgear was not energized before attempting to work on it.           While

these factual considerations are, of course, relevant to the scope of

liability issue, that issue was not raised in the district court or on appeal,

and the majority does not purport to engage in an analysis of the scope
                                           18

of Nikkel’s liability. Rather, the majority relies on these factual, case-

specific details in its duty analysis.

       On the other hand, an appropriate duty analysis “depends on

factors applicable to categories of actors or patterns of conduct.” Id. “As

a general rule, our law recognizes that every person owes a duty to

exercise reasonable care to avoid causing injuries to others.”                    Feld v.

Borkowski, 790 N.W.2d 72, 75 (Iowa 2010).                     “Thus, in most cases

involving physical harm, courts ‘need not concern themselves with the

existence or content of this ordinary duty,’ but instead may proceed

directly to the elements of liability.” Thompson v. Kaczinski, 774 N.W.2d
829, 834 (Iowa 2009) (quoting Restatement (Third) of Torts: Liab. for

Physical Harm § 7(a), at 90 (Proposed Final Draft No. 1, 2005)). Only in

“exceptional” cases, when the court can promulgate relatively clear,

categorical, bright-line rules of law applicable to a particular class of

cases should the court modify or displace an actor’s general duty of

reasonable care.         Id. at 835.         The majority’s conclusion that “a

subcontractor that properly performs electrical work on a jobsite, then

locks up the work and transfers control to the property owner [does not

owe] a duty to an employee of the owner electrocuted six days later when

the owner fails to deenergize the work site in contravention of various

warnings and regulations” is not a clear, bright-line rule of law applicable

to a particular class of cases. 6

        6The majority’s opinion reasons in part that it would be inefficient or impractical

to impose liability on an electrical contractor who has energized a switchgear cabinet
and locked it before leaving the work site. Fearing “burdens and inconveniences to
businesses and the general public” if contractors are required to turn off utilities posing
a risk of injury before leaving a work site, the majority would excuse contractors from
the general duty of reasonable care under section 7. I am not convinced. Why should
we conclude it would have been burdensome for Nikkel to deenergize the switchgear box
before leaving the work site? Such a course of action would have assured Nikkel that it
created no risk of harm to persons it expected to work on the fault indicator brackets in
the near future. If Little Sioux wished to energize the loop before Nikkel returned to
                                            19

       Long before this court adopted the Restatement (Third) formulation

of duty in Thompson v. Kaczinski, it was well established in this

jurisdiction that the duty of contractors to exercise reasonable care does

not evaporate with the completion of the contractor’s work. See Kragel v.

Wal-Mart Stores, Inc., 537 N.W.2d 699, 707 (Iowa 1995) (“Our case law

holds that the independent contractor remains liable even after the

contractor’s employer accepts the work.”) (citing Restatement (Second) of

Torts, § 385 (1965)); Thompson v. Burke Eng’g Sales Co., 252 Iowa 146,

154–55, 106 N.W.2d 351, 356–57 (1960).                        Despite the majority’s

characterization of the reasoning in Burke Engineering, we made quite

clear the contractor’s duty of care does not derive from possession or

control of land. It is instead a discrete duty arising from the creation of a

risk of injury and extends temporally beyond the completion of the

contractor’s work and the owner’s acceptance of it.                  Burke Eng’g, 252
Iowa 154–55, 106 N.W.2d at 356–57. 7

       This duty of a contractor to exercise reasonable care is not, as the

majority opinion suggests, one that arises only when the contractor does

bad or defective work. The duty arises instead whenever a risk of injury

to others arises from the contractor’s work without regard to whether the
work is performed badly. This principle explains why a motorist owes a

duty of care to others while driving (not just when driving badly), and it

explains why a surgeon owes a duty of care while performing surgery (not
_____________________________
finish its work, it could do so and take responsibility for any resulting risk. Of course, a
fact finder could determine Nikkel had options other than deenergizing the switchgears
in fulfilling its general duty of reasonable care, such as honoring Konwinski’s request
that he be notified when the switchgears were energized.
       7It is apparent that the range of conduct engendering the general duty of care
owed by a contractor is not limited to supplying inherently defective products posing
latent hazards. Kragel, for example, makes clear that the duty is owed by a contractor
who creates a risk of injury to pedestrians when clearing snow and ice from a shopping
center’s parking lot. Kragel, 537 N.W.2d at 707.
                                         20

just when operating badly). The question of whether the driver or the

surgeon has failed to use reasonable care under the circumstances

addresses not whether a duty was owed in the first place, but whether

that duty was breached.             The majority’s construct—concluding a

contractor owes a duty of reasonable care only if he performs “defective

work”—seems to make the existence of a duty turn on whether the

contractor failed to exercise reasonable care. This is a novel approach to

tort law. The majority’s finding that Nikkel’s acts or omissions did not

constitute “defective work” is tantamount to a determination that Nikkel

exercised reasonable care, yet it serves as the foundation for the

majority’s conclusion that Nikkel owed McCormick no duty.                     This is

simply wrong. The existence of Nikkel’s duty turns on whether it created

a risk of injury when it energized the switchgear boxes before leaving the

work site without notifying Konwinski—not on whether it connected the

wires to the switchgears badly.

       The well-established duty of care owed by contractors noted in our

decisions in Burke Engineering and Kragel and expressed in Restatement

(Second) of Torts section 385 was carried forward into the Restatement

(Third). The contractor’s general duty of care does not arise as a function

of continuing possession and control of land, for the contractor’s

possession and control generally cease upon completion of the work.

Having relinquished possession and control of the land, the contractor

nonetheless owes the ordinary duty of reasonable care for risks created

by the contractor’s work. 8 A contractor who has completed work and is

         8This distinction is crucial to the extent it explains why cases asserting

negligence claims against land owners, Merritt v. Bethlehem Steel Corp., 875 F.2d 603
(7th Cir. 1989), and Wells v. Gen. Elec. Co., 807 F. Supp. 1202 (D. Md. 1992); electric
utilities, Jackson v. Petit Jean Elec. Co-op., 606 S.W.2d 66 (Ark. 1980), and Durbin v.
Culberson Cnty., 132 S.W.3d 650 (Tex. Ct. App. 2004); contractors, Groover v. Camp
Dresser & McKee, Inc., 420 F. App’x 358 (5th Cir. 2011), Robinson v. Poured Walls of
                                         21

no longer in possession of the land is “subject to the ordinary duty for

risks created by their work under § 7.” Restatement (Third) § 49 cmt. g,

at 10 (Tentative Draft No. 6, 2009).

       Section 385 of the first two Restatements of Torts provide
       that an agent who has completed work that is accepted by
       the principal is subject to the same liability as a
       manufacturer of a chattel who has given up possession of
       the chattel.   This oblique way of imposing a duty of
       reasonable care on contractors whose work was completed
       reflects the waning influence of the privity doctrine, which
       limited a contractor’s liability to those with whom the
       contractor was in privity of contract. After the privity rule
       was left behind beginning with MacPherson v. Buick Motor
       Co., 111 N.E. 1050, 1053 (N.Y. 1916), the liability of a
       chattel manufacturer extended to others beyond the person
       who purchased the chattel. Similar to the privity doctrine,
       the “completion and acceptance” doctrine insulated a
       contractor who completed construction on real property and
       turned the completed work over to the owner. With the
       abrogation of privity, that rule was also replaced. . . .
       Numerous modern cases accept the rule of § 385.

Restatement (Third) § 49 rep. note to cmt. g, at 17 (Tentative Draft No. 6,

2009).

       Thus, this general duty of care extending beyond the completion of

a contractor’s work is clearly not a novel or revolutionary concept of law

in this jurisdiction. It is a rule of law recognized in prior decisions of this

court for more than fifty years, expressed by the Restatement (Second) of

Torts as a principle of established law, and more recently restated in the

Restatement (Third) of Torts.



_____________________________
Iowa, Inc., 553 N.W.2d 873 (Iowa 1996), and Downs v. A & H Constr., Ltd., 481 N.W.2d
520 (Iowa 1992); a landlord, Van Essen v. McCormick Enters. Co., 599 N.W.2d 716 (Iowa
1999); and a vendor of coffee makers and coffee, Edick v. Paul de Lima Co., Inc., 775
N.Y.S.2d 385 (App. Div. 2004), cited by the majority are neither dispositive of the
general duty issue nor persuasive in this case. None of these cases asserted, as the
McCormicks do in this case, that a subcontractor owed a general duty of care under
section 7 as a consequence of the subcontractor’s own creation of a risk of serious
injury or death at a construction site.
                                         22

       Accordingly, even if Nikkel did not owe to McCormick any special

duties as a possessor of land, or as a contractor temporarily in control of

the construction site, it still owed a general duty of reasonable care

under section 7 of the Restatement (Third) because it created a risk of

severe injury or death by energizing the switchgears and failing to notify

Konwinski as requested. The determination of whether this duty of care

was breached by Nikkel and whether McCormick’s injuries were within

the applicable scope of liability are matters of foreseeability to be

determined not by the court on summary judgment, but by a jury. 9 The

majority opinion, emphasizing that the switchgear cabinet was adorned

with a decal warning of the electrical hazard and locked by Peterson

before he left the work site, and that Little Sioux’s employees failed to

follow lock-out/tag procedures on the day of McCormick’s injury,

confounds the duty analysis under section 7 of the Restatement (Third)

with forseeability considerations relevant to the issues of breach of the

general duty and scope of liability.          As I have already noted, Nikkel’s

motion    for   summary      judgment      claimed    entitlement     to   summary

judgment solely on the duty issue—not on the issues of breach of duty or

scope of liability.

       The majority cites this court’s decision in Van Fossen v.

MidAmerican Energy Co., 777 N.W.2d 689 (Iowa 2009), in support of its

position that Nikkel owed no general duty of care to McCormick under

the facts presented in the summary judgment record. In Van Fossen, we

decided the owner of a power plant who was not in possession of a

construction site owed no general duty of care to the wife of an


       9Foreseeability   of the risk is no longer a part of the duty analysis and is
allocated to the fact finder, “to be considered when the jury decides if the defendant
failed to exercise reasonable care.” Thompson, 774 N.W.2d at 835.
                                    23

independent construction contractor’s employee who was exposed to

asbestos and carried it home on his clothing. Van Fossen, 777 N.W.2d at

696–97.   Nikkel argues, and the majority concludes, that the no-duty

rule adopted in Van Fossen was based on the notion that the power plant

owner did not retain control of the construction site and the associated

asbestos exposure risk while the contractor performed its work.

      I believe Van Fossen is distinguishable both in terms of the facts

presented and the legal issues decided, and it is neither controlling nor

instructive in the resolution of the duty issue in this case. In Van Fossen

we were asked to decide whether the owner of a power plant owed a duty

of care to the spouse of an employee of a construction subcontractor who

was allegedly exposed to asbestos while laundering her husband’s

clothes at home. Id. at 691. In sharp contrast, the parties in the case

now before the court ask us to decide whether a construction

subcontractor owed a duty of care to an employee of the owner as a

consequence of a risk of severe injury or death created at the construction

site by the subcontractor’s own work.        In short, the stark factual

differences in the facts presented in the two cases, the asymmetry of the

roles played by the defendant actors in the construction projects in the

two cases, and the obvious dissimilarities in the respective defendants’

involvement in the creation of the alleged risks of injury in the two cases

lead us to conclude the no-duty rule enunciated in Van Fossen should

have no application in this case.

      Beyond the fact that Van Fossen is clearly distinguishable and not

instructive in our resolution of the general duty issue in this case, the

majority misapprehends the reasoning in Van Fossen.          Although we

noted that the record in that case was “devoid of evidence tending to

prove [the plant owners] exercised control over [the work of their
                                          24

contractors],” the decision to recognize a no-duty rule was based on “ ‘an

articulated countervailing principle or policy warrant[ing] den[ial of] . . .

liability in a particular class of cases.’ ” Id. at 696 (quoting Restatement

(Third) § 7(b), at 90 (Proposed Final Draft No. 1, 2005)) (emphasis

added). 10     We recognized that our determination of a no-duty rule

reflected the “realities of the relationship between employers and their

contractors [including the reality] that employers often have limited, if

any, control over the work performed by their contractors.” Id. at 698.

However, our decision was also based on the remoteness of the plant

owners from the spouse of an employee of an independent contractor.

Id. at 699.      We expressed concern that imposing a general duty of

reasonable care on the employer of a contractor extending to the spouse

of the contractor’s employee under the circumstances presented in Van

Fossen “would arguably also justify a rule extending the duty to a large

universe of other potential plaintiffs who never visited the employers’

premises but came into contact with a contractor’s employee’s asbestos-

tainted clothing [in various other remote settings].”                Id.    This large

universe of other potential plaintiffs could have included taxi drivers,

employees of dry-cleaning establishments, and others having no

connection whatsoever to the plant-owner’s premises.                   We concluded

“such a dramatic expansion of liability would be incompatible with public



       10Our    holding was not merely that MidAmerican owed no duty to Mrs.
Van Fossen, but that “[o]ne who employs an independent contractor owes no general
duty of reasonable care to a member of the household of an employee of the
independent contractor.” Van Fossen, 777 N.W.2d at 696. Mrs. Van Fossen had never
visited the defendant’s construction site. Id. at 699. Our decision in Van Fossen was “a
determination, a purely legal question, that no liability should be imposed on actors in
a category of cases.” Restatement (Third), § 7 cmt. j, at 82 (emphasis added). It was not
an individualized forseeabililty-based determination that no general duty of care was
owed to Mrs. Van Fossen because MidAmerican lacked possession or control of the
construction site.
                                   25

policy.”   Id.   However, I believe our policy concerns in Van Fossen

militating against the imposition of a duty upon the landowner are not

present in this case. McCormick’s claim for damages is asserted against

a construction subcontractor whose own acts or omissions are alleged to

have created a risk of injury to its employer’s employee at the

construction site. As I have already noted, the existence of the duty of

care owed by subcontractors as a consequence of risks of injury they

create at construction sites is already well established in Iowa law.

Accordingly, I believe this case does not present, as Van Fossen did, an

exceptional situation in which a no-duty rule would be appropriate.

      The majority also relies on our decision in Robinson v. Poured

Walls of Iowa, Inc., 553 N.W.2d 873 (Iowa 1996), as authority for its

conclusion that Nikkel owed no general duty to exercise reasonable care

under the circumstances of this case. In that case, Poured Walls of Iowa

hired an independent contractor, Jack Spaw, to excavate a sewer line.

Robinson, 553 N.W.2d at 874.       Spaw employed Robinson who was

injured while doing the work.    Id. at 874–75.   Robinson sued Poured

Walls of Iowa claiming the contractor violated special duties under

Restatement (Second) of Torts sections 343 (duty owed by possessors of

land for injuries sustained by invitees), 413 (duty owed by employer of

independent contractor hired to perform work creating a “peculiar

unreasonable risk of physical harm”), and 427 (duty of employer of

independent contractor hired to perform work “involving a special danger

to others which the employer knows or has reason to know to be

inherent in or normal to the work”).      Id. at 875.   The plaintiffs in

Robinson did not claim that the contractor, Poured Walls of Iowa, owed a

general duty to exercise reasonable care because it created a risk of

injury to others through its own acts or omissions at the work site. They
                                    26

instead alleged the contractor violated only special duties which were

allocated based on possession and control under the Restatement

(Second) of Torts.   Id.   Simply put, our decision in Robinson did not

address the general duty of care alleged by the McCormicks and is

therefore not on point. This is also true of the other decisions of this

court cited today by the majority opinion. See Hoffnagle v. McDonald’s

Corp., 522 N.W.2d 808, 815 (Iowa 1994) (franchisor owed no special duty

to provide security against assaults by third parties on franchisee’s

property under Restatement (Second) of Torts sections 344 and 414

because franchisor lacked control); Downs v. A & H Constr., Ltd., 481
N.W.2d 520, 524–27 (Iowa 1992) (contractor owed no special duty to an

employee of a roofing subcontractor under Restatement (Second) sections

328E, 343 and 414 because the contractor did not retain sufficient

control of the subcontractor’s work).    Although these precedents are

authority for the proposition that Nikkel owed no special duty to

McCormick under the circumstances presented in this case, they are not

dispositive of the general duty issue under section 7 of the Restatement

(Third) adopted by this court in Thompson.

      We should not fear the salutary effect of the general duty of

reasonable care adopted by this court in Thompson. It is a positive force.

I find no articulated countervailing principle or policy that warrants

denying or limiting the liability of electrical contractors as a class of

actors for risks of injury created by their own acts or omissions at a

construction site. Although Nikkel did not control the construction site

or the particular task performed by McCormick at the time of his injury,

the McCormicks contend Nikkel owed a general duty to exercise
                                           27

reasonable care when it energized the switchgears and failed to inform

Konwinski despite having been asked to do so. 11

       The majority’s decision today recognizes a no-duty rule for what it

characterizes as “a class of cases” in which a contractor has effected a

complete transfer of control of the premises to another. Acknowledging

that there may be fact questions in certain cases about the extent of the

transfer of control and whether the contractor has performed defective

work, the majority effectively concedes that the existence of a duty will

turn on fact questions in particular cases. On this point, the majority

confuses its duty analysis with the analysis of scope of liability. “When

liability depends on factors specific to an individual case, the appropriate

rubric is scope of liability.” Restatement (Third) § 7 cmt. a, at 78.

       Whether Nikkel exercised reasonable care under the circumstances

by locking the cabinet, relying on warnings posted on the cabinet, and

expecting Little Sioux employees to follow mandatory OSHA and

company safety policies, are matters related to foreseeability, breach of

duty, and scope of liability—all issues properly reserved for a jury’s

assessment. Accordingly, I would reverse and remand for trial.

       Wiggins and Appel, JJ., join this concurrence in part and dissent

in part.




       11As  I have already noted, the question of whether the McCormicks engendered a
fact question as to whether Nikkel breached the duty of reasonable care by failing to
give notice to Little Sioux that the switchgears were energized or by failing to take other
action to eliminate the risk of injury was not decided by the district court and is
therefore not a matter before this court on appeal. Similarly, Nikkel’s motion for
summary judgment did not raise the question whether a fact issue is engendered in the
summary judgment record as to whether any injuries sustained by the McCormicks
were within the scope of Nikkel’s liability.